MEMORANDUM **
David Imam appeals pro se from the tax court’s order dismissing for lack of subject matter jurisdiction his petition challenging the notice of deficiency for the tax year 2004. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo, Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir.2006), and we affirm.
*719The tax court properly dismissed Imam’s petition for lack of subject-matter jurisdiction because Imam failed to file his petition ninety days from the mailing of the notice. See 26 U.S.C. § 6213(a); Correia v. Comm’r, 58 F.3d 468, 469 (9th Cir. 1995) (per curiam) (“The timely filing of a petition for redetermination is a jurisdictional requirement.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.